

Exhibit 10.6
ASSUMPTION AGREEMENT
THIS ASSUMPTION AGREEMENT (the “Agreement”), dated as of May 2, 2014, is made by
and among PEARLMARK MEZZANINE REALTY PARTNERS III, L.L.C., a Delaware limited
liability company and TMRP III CO-INVESTMENT, L.L.C., a Delaware limited
liability company (collectively “Lender”), 110 WILLIAM MEZZ, LLC, a Delaware
limited liability company (“Original Borrower”), LONGWING INCORPORATED, a
Delaware corporation (“Longwing”), KENT M. SWIG, an individual (“Swig”, and
together with Longwing, “Original Guarantor”), 110 WILLIAM MEZZ III, LLC, a
Delaware limited liability company (“New Borrower”), and SAVANNA REAL ESTATE
FUND III, L.P., a Delaware limited partnership (“New Guarantor”).
RECITALS
A.
Pursuant to the terms and conditions of a Mezzanine Loan Agreement dated June
11, 2012 by and between Lender and Original Borrower (the “Original Mezzanine
Loan Agreement”), Lender made a mezzanine loan (the “Loan”) to Original Borrower
in the stated principal amount of Twenty Million and No/100 Dollars
($20,000,000.00). The Loan was evidenced by a Promissory Note (the “Note”) made
by Original Borrower in favor of Lender in the face amount of the Loan. The
Note, the Original Mezzanine Loan Agreement, and the agreements identified as
“Loan Documents” in the Original Mezzanine Loan Agreement are collectively
referred to herein as the “Original Loan Documents”. Capitalized terms used
herein, if not otherwise defined, shall have the meanings ascribed to them in
the Original Loan Documents.

B.
As security for the Loan, Original Borrower delivered to Lender a Pledge and
Security Agreement (the “Original Pledge Agreement”), pursuant to which Original
Borrower pledged to Lender all of Original Borrower’s ownership interests in 110
WILLIAM, LLC, a Delaware limited liability company (“Original Mortgage
Borrower”). Original Mortgage Borrower was the owner, in fee simple of real
property and improvements in lower Manhattan, New York, New York, commonly known
as the office building at 110 William Street and more particularly described in
the Original Mezzanine Loan Agreement (the “Property”). As additional security
for the Loan, Original Guarantors delivered to Lender certain guaranties, and
Original Borrower and Swig delivered to Lender an Environmental Indemnity
Agreement (Mezzanine Loan) pertaining to the Property (the “Environmental
Indemnity”).

C.
Concurrently with origination of the Loan, pursuant to the terms of a Loan
Agreement dated as of June 11, 2012, UBS REAL ESTATE SECURITIES, INC. (“Original
Mortgage Lender”) made a mortgage loan (the “Mortgage Loan”) to Original
Mortgage Borrower in the stated principal amount of One Hundred Forty One
Million Five Hundred Thousand and No/100 Dollars ($141,500,000.00). The Mortgage
Loan was secured by a mortgage encumbering the Property. The current holder of
the Mortgage Loan (“Mortgage Lender”) is a securitization trust.


-1-

--------------------------------------------------------------------------------



D.
Concurrently herewith, Original Mortgage Borrower is conveying the Property to
110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware limited liability company
(“New Mortgage Borrower”). Pursuant to Section 8.1 of the Original Mezzanine
Loan Agreement, such conveyance (the “Approved Transfer”) is a transaction that
requires the consent of Lender. Pursuant to Section 8.1(f) of the Original
Mezzanine Loan Agreement, Lender agreed not to unreasonably withhold consent to
the Approved Transfer provided that certain conditions were satisfied.

E.
Concurrently herewith, New Borrower and Lender are entering into an Amended and
Restated Mezzanine Loan Agreement (the “Amended and Restated Mezzanine Loan
Agreement”), and New Borrower and New Guarantor, as applicable, are entering
into the agreements in favor of Lender that are identified as “Loan Documents”
in the Amended and Restated Mezzanine Loan Agreement. This Agreement, the
Amended and Restated Mezzanine Loan Agreement, and the agreements in favor of
Lender to which New Borrower, New Mortgage Borrower, or New Guarantor are a
party that are identified as “Loan Documents” in the Amended and Restated
Mezzanine Loan Agreement, are collectively referred to herein as the “Assumption
Documents”.

F.
Concurrently herewith New Mortgage Borrower is assuming the Mortgage Loan, and
Mortgage Lender is consenting thereto. In connection with the assumption of the
Mortgage Loan, New Mortgage Borrower and New Guarantor are entering into an
assumption agreement and various other agreements. The agreements pertaining to
the assumption of the Mortgage Loan and the agreements evidencing, securing,
guarantying, and otherwise relating to the Mortgage Loan to which New Mortgage
Borrower or New Guarantor are a party that remain effective after giving effect
to the assumption of the Mortgage Loan are collectively referred to herein as
the “Mortgage Loan Assumption Documents”.

AGREEMENT
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Lender, Original Borrower, Longwing, Swig, New
Borrower, and New Guarantor agree as follows:
1.
Effective Date.    This Agreement shall be effective concurrently with the
Approved Transfer, which shall occur on the date hereof (the “Assumption Date”).

2.
Assumption.    New Borrower hereby assumes and agrees to pay when due all sums
due or to become due or owing by Borrower under the Note. Each reference in the
Note to the “Loan Agreement” shall be construed to refer to the Amended and
Restated Mezzanine Loan Agreement. The execution and delivery of this Agreement
by New Borrower shall be deemed its execution and delivery of the Note.

3.
Consent to Approved Transfer.    In consideration of the representations,
warranties, and covenants in this Agreement and the other Assumption Documents,
Lender consents to the Approved Transfer. Nothing in this Agreement shall be
construed to obligate Lender to consent to any subsequent Transfer, event, or
transaction. Lender’s and New Borrower’s


-2-

--------------------------------------------------------------------------------



rights and obligations with respect to any Transfer after the Assumption Date
shall be governed by the Amended and Restated Mezzanine Loan Agreement.
4.
Representations and Warranties of New Borrower and New Guarantor.    Except as
disclosed on the exception schedule attached hereto as Schedule 1, New Borrower
and New Guarantor represent and warrant to Lender as of the date hereof as
follows:

a.
Neither New Borrower nor New Guarantor, nor any other Person owned or
controlled, directly or indirectly, by New Guarantor, has interfered in bad
faith with the exercise by any lender of its remedies in connection with a
default with respect to any Indebtedness or has defaulted under its obligations
which caused a foreclosure with respect to any Indebtedness.

b.
There is no material litigation or regulatory action pending or threatened
against New Borrower, New Guarantor, or any other Person owned or controlled,
directly or indirectly, by New Guarantor.

c.
New Borrower has delivered to Lender true and complete copies of all of the
Mortgage Loan Assumption Documents.

d.
New Borrower and New Guarantor acknowledge that Lender is relying on the
representations and warranties of Original Borrower and Original Guarantor in
this Agreement, and agree that they shall be estopped from disputing the
accuracy of such representations and warranties.

5.
Representations and Warranties of Original Borrower and Original Guarantor.
Original Borrower and Original Guarantor represent and warrant to Lender, New
Borrower and New Guarantor that:

a.
Concurrently with origination of the Loan, Lender advanced the full face amount
of the Loan to Original Borrower.

b.
The outstanding principal balance of the Loan as of the Assumption Date is
Twenty Million and 00/100 Dollars ($20,000,000.00).

c.
Accrued interest on the Loan was last paid on April 4, 2014, and the next
payment of accrued interest will be due and payable on May 6, 2014. This
Agreement shall have no bearing on the amount due and payable on the first
Monthly Payment Date following the Assumption Date (and New Borrower
acknowledges that it shall be liable for the full amount thereof).

d.
The information pertaining to the Mortgage Loan set forth in Recital B of the
Loan Assumption and Substitution Agreement of even date herewith among Mortgage
Lender, New Mortgage Borrower, New Guarantor, Original Borrower, and New
Borrower is accurate, complete, and consistent with Original Borrower’s own
records.


-3-

--------------------------------------------------------------------------------



e.
Lender has performed all of its obligations to Original Borrower and its
Affiliates. Neither New Borrower nor New Guarantor nor any Affiliate thereof is
acquiring any claims against Lender relating in any way to the Loan, the
Mortgage Loan, the Property, or the collateral for the Loan.

f.
Mortgage Lender has performed all of its obligations to Original Mortgage
Borrower and its Affiliates. Neither New Mortgage Borrower nor New Guarantor nor
any Affiliate thereof is acquiring any claims against Mortgage Lender relating
in any way to the Loan, the Mortgage Loan, the Property, or the collateral for
the Loan.

g.
To the knowledge of Original Borrower and Original Guarantor, neither Original
Mortgage Borrower nor Original Guarantor is in default under any obligation to
Mortgage Lender with respect to the Mortgage Loan.

h.
To the knowledge of Original Borrower and Original Guarantor, neither Original
Borrower nor Original Guarantor is in default under any obligation to Lender
with respect to the Loan.

i.
Original Mortgage Borrower has terminated its management agreement with respect
to the Property with Swig Equities, LLC.

6.
Environmental Matters. Original Borrower and Swig represent and warrant that,
except as otherwise disclosed in that certain Phase I Environmental Site
Assessment of the Property prepared by EBI Consulting, EBI Project No. 11122774,
dated May 23, 2012, to their knowledge, the representations and warranties
contained in Section 1 of the Environmental Indemnity remain true as of the date
hereof.

7.
Representations and Warranties of Lender. Lender represents and warrants to New
Borrower and New Guarantor that:

a.
The outstanding principal balance of the Loan as of the Assumption Date is
Twenty Million and 00/100 Dollars ($20,000,000.00).

b.
Accrued interest on the Loan was last paid on April 4, 2014, and the next
payment of accrued interest will be due and payable on May 6, 2014.

c.
Lender does not currently hold any reserves or escrows with respect to the Loan.

d.
Lender has not delivered to Original Borrower any notice alleging a default
under the Loan. To Lender’s knowledge, as of the date hereof, there are no
defaults by Original Borrower under the Loan and no events or circumstances have
occurred that, with notice, passage of time, or both, would ripen into a default
or Event of Default by Original Borrower under the Loan.

8.
Partial Release of Original Borrower and Original Guarantor.    Effective on the
Assumption Date, Lender releases Original Borrower and Original Guarantor from


-4-

--------------------------------------------------------------------------------



liability under the Original Loan Documents; except that Original Borrower and
Original Guarantor are expressly not released from, and nothing herein is
intended to limit, impair, waive, forgive, terminate or revoke any of their
liabilities under the Original Loan Documents, to the extent the same arise out
of or in connection with (a) breaches of representations or warranties in the
Original Loan Documents or this Agreement, (b) any act, condition or omission
occurring or existing prior to the Assumption Date, or (c) the obligations under
the Environmental Indemnity (the “Retained Obligations”). The Retained
Obligations shall survive this Agreement and continue in full force and effect
in accordance with the terms and conditions of the Original Loan Documents
(including, without limitation, the terms and conditions of Section 10 of the
Environmental Indemnity). The Retained Obligations shall not be deemed modified,
discharged, waived, forgiven, or reduced by any amendment or modification to, or
extension, renewal, restatement or replacement of the Assumption Documents.
Promptly following the Assumption Date, Lender shall return to Original Borrower
the certificate(s) evidencing Original Borrower’s ownership interests in
Original Mortgage Borrower, and shall deliver to Original Borrower a financing
statement release, suitable for recording with the Secretary of State of
Delaware, releasing Lender’s security interest in such ownership interests.
9.
Pre-Assumption Date Claims and Obligations. Original Borrower and Original
Guarantor shall terminate (or cause Original Mortgage Borrower to terminate),
without cost to New Borrower or New Mortgage Borrower, all agreements for goods
and services relating to the Property, other than agreements that New Mortgage
Borrower agrees in writing to assume. New Mortgage Borrower shall not assume any
debts or obligations of Original Mortgage Borrower or any other debts or
obligations relating to the Property, other than leases of space at the Property
and agreements in the ordinary course for the provision of goods and services to
or for the benefit of the Property from and after the Assumption Date. New
Borrower shall not assume any debts or obligations that arose prior to the
Assumption Date.

10.
Release of Lender Parties and Covenant Not to Sue. Original Borrower, Original
Guarantor, New Borrower and New Guarantor, on behalf of themselves and their
respective affiliates, heirs, predecessors-in-interest, successors and assigns,
hereby release and forever discharge, as of the Assumption Date, Lender, any
trustee with regard to the Loan, all servicers of the Loan, each of their
respective predecessors-in-interest and successors and assigns, together with
the officers, directors, partners, members, shareholders, employees, investors,
certificate holders and agents of each of the foregoing (collectively, the
“Lender Parties”), from all debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
claims, damages, judgments, executions, actions, inactions, liabilities, demands
or causes of action of any nature, at law or in equity, known or unknown, which
Original Borrower, Original Guarantor, New Borrower or New Guarantor have as of
the Assumption Date by reason of any cause, matter, condition or thing through
and including the Assumption Date, arising out of or relating to: (a) the Loan,
including, without limitation, its funding, administration and servicing, (b)
the Original Loan Documents, (c) the Property, (d) the collateral for the Loan,
(e) the Mortgage Loan, (f) any reserve and/or escrow balances


-5-

--------------------------------------------------------------------------------



held by Lender or Mortgage Lender or any servicers of the Loan or Mortgage Loan,
(g) the sale, conveyance, assignment and transfer of the Property or (h) the
transactions contemplated hereunder (collectively, the “Released Matters”);
provided, however, that in no event shall this sentence be considered a release
of Lender for Lender’s failure to comply with this Agreement or a release of any
claims arising from facts or circumstances first occurring after the Assumption
Date. Original Borrower, Original Guarantor, New Borrower and New Guarantor, on
behalf of themselves and their respective affiliates, heirs,
predecessors-in-interest, successors and assigns, covenant and agree never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any of the
Lender Parties by reason of or in connection with any of the foregoing Released
Matters.
THE RELEASE CONTAINED IN THIS SECTION 10 INCLUDES CLAIMS OF WHICH ORIGINAL
BORROWER, ORIGINAL GUARANTOR, NEW BORROWER AND/OR NEW GUARANTOR ARE PRESENTLY
UNAWARE OR WHICH ORIGINAL BORROWER, ORIGINAL GUARANTOR, NEW BORROWER AND/OR NEW
GUARANTOR DO NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY ORIGINAL
BORROWER, ORIGINAL GUARANTOR, NEW BORROWER AND/OR NEW GUARANTOR, WOULD
MATERIALLY AFFECT ORIGINAL BORROWER’S, ORIGINAL GUARANTOR’S, NEW BORROWER’S
AND/OR NEW GUARANTOR’S RELEASE OF THE LENDER PARTIES.
BY EXECUTING THIS AGREEMENT, ORIGINAL BORROWER, ORIGINAL GUARANTOR, NEW BORROWER
AND NEW GUARANTOR EACH ACKNOWLEDGES THAT (i) THIS SECTION 10 HAS BEEN READ AND
FULLY UNDERSTOOD, (ii) ORIGINAL BORROWER, ORIGINAL GUARANTOR, NEW BORROWER AND
NEW GUARANTOR HAVE EACH HAD THE CHANCE TO ASK QUESTIONS OF ITS COUNSEL ABOUT ITS
MEANING AND SIGNIFICANCE, AND (iii) ORIGINAL BORROWER, ORIGINAL GUARANTOR, NEW
BORROWER AND NEW GUARANTOR EACH HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH
IN THIS SECTION 10.
11.
Fees. To the extent not collected by Lender through the Assumption Date, New
Borrower shall pay to Lender the assumption fee described in Section 8.1(e)(xix)
of the Original Mezzanine Loan Agreement and all reasonable out-of-pocket costs
and expenses incurred by Lender in connection with the Approved Transfer, New
Borrower’s request for consent to the Approved Transfer, and the Assumption
Documents (including reasonable fees and disbursements of Lender’s counsel). New
Borrower’s obligations under this Section 11 are “Other Obligations” within the
meaning of the Amended and Restated Mezzanine Loan Agreement.

12.
Integration. The Assumption Documents, including this Agreement, contain or
expressly incorporate by reference the entire agreement of the parties with
respect to the matters contemplated herein and therein and supersede all prior
negotiations. The Assumption Documents shall not be modified except by written
instrument executed by Lender and the other parties thereto.


-6-

--------------------------------------------------------------------------------



13.
Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the heirs, successors and assigns of the parties but shall be subject
to all prohibitions on Transfers contained in any of the Assumption Documents.

14.
Attorneys’ Fees; Enforcement. If any attorney is engaged by Lender to enforce,
construe or defend, relative to New Borrower or New Guarantor, any provision of
this Agreement, or as a consequence of any default under or breach of this
Agreement which continue after expiration of any applicable notice and cure
periods, with or without the filing of any legal action or proceeding, New
Borrower and New Guarantor shall pay to Lender, upon demand, the amount of all
reasonable attorneys’ fees and reasonable out-of-pocket costs incurred by Lender
in connection therewith, together with interest thereon from the date of such
demand at the rate of interest applicable to the principal balance of the Note
as specified therein. In the event of any litigation among Lender, Original
Borrower, or Original Guarantor, the prevailing party shall recover its costs,
including reasonable attorneys’ fees and costs.

15.
Governing Law; Miscellaneous. As among Lender, Original Borrower, and Original
Guarantor, Section 11.3 of the Original Mezzanine Loan Agreement is incorporated
herein. As among Lender, New Borrower, and New Guarantor, Section 11.3 of the
Amended and Restated Mezzanine Loan Agreement is incorporated herein. Time is of
the essence of each term of the Assumption Documents, including this Agreement.
If any provision of this Agreement or any of the other Assumption Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that portion shall be deemed severed therefrom and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had not been a part thereof.

16.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when executed and delivered will be deemed an original and all of which
taken together will be deemed to be one and the same instrument.

17.
Further Assurances. Each of Original Borrower, Original Guarantor, New Borrower
and New Guarantor agrees to execute and deliver such further agreements,
instruments and other documents, and to take such other actions, in each case,
as Lender may reasonably request, at no out-of-pocket cost or expense to Lender,
in order to consummate the transactions contemplated herein. Each of Original
Borrower, Original Guarantor, New Borrower and New Guarantor acknowledge and
agree that the covenants set forth in this Section 17 shall survive the
Assumption Date.

[Signature pages follow]





-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lender, Original Borrower, Original Guarantor, New Borrower,
and New Guarantor have caused this Agreement to be duly executed as of the date
first above written, to be effective as of the Assumption Date.
LENDER:
PEARLMARK MEZZANINE REALTY PARTNERS III, L.L.C.,
a Delaware limited liability company




By: /s/ Michael Girimonti    
Name: Michael Girimonti
Title: Managing Director


TMRP III CO‑INVESTMENT, L.L.C.,
a Delaware limited liability company




By: /s/ Michael Girimonti    
Name: Michael Girimonti
Title: Managing Director

ASSUMPTION AGREEMENT
(signature page)

--------------------------------------------------------------------------------





ORIGINAL BORROWER:




110 WILLIAM MEZZ, LLC,
a Delaware limited liability company


By:
110 William Mezz Parent, LLC, a Delaware limited liability company, its sole
equity member



By:
SE 110 William Management, LLC, a New York limited liability company, its
managing member





By: /s/ Kent M. Swig    
Name:    Kent M. Swig
Title:    Managing Member

ASSUMPTION AGREEMENT
(signature page)

--------------------------------------------------------------------------------





ORIGINAL GUARANTOR:




_/s/ Kent M. Swig_________________
Kent M. Swig

ASSUMPTION AGREEMENT
(signature page)

--------------------------------------------------------------------------------





ORIGINAL GUARANTOR:


LONGWING INCORPORATED, a Delaware corporation


By:    _/s/ Mark S. Edelstein__________
Name: Mark S. Edelstein
Title: Authorized Signatory



--------------------------------------------------------------------------------



NEW BORROWER:
110 WILLIAM MEZZ III, LLC
a Delaware limited liability company


By: /s Nicholas Beinstock
Name: Nicholas Beinstock
Title: Authorized Signatory

ASSUMPTION AGREEMENT
(signature page)

--------------------------------------------------------------------------------





NEW GUARANTOR:
SAVANNA REAL ESTATE FUND III, L.P.,
a Delaware limited partnership


By: /s/ Nicholas Beinstock
Name: Nicholas Beinstock
Title: Authorized Signatory

ASSUMPTION AGREEMENT
(signature page)

--------------------------------------------------------------------------------





SCHEDULE 1
Exceptions to Representations and Warranties
None

Assumption Agreement